FILED
                            NOT FOR PUBLICATION                              JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50468

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00425-R

 v.
                                                 MEMORANDUM*
RYAN DEON WILLIAMS GOMEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Ryan Deon Williams Gomez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 41-month sentence for conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 1349. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Gomez’s counsel has filed a brief stating that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Gomez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed. The court

has considered Gomez’s pro se letter filed on May 8, 2015.

      Gomez waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. Gomez also waived the

right to appeal six specified issues related to his sentence. Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable grounds for relief as to the voluntariness of Gomez’s plea or any

sentencing issue outside the scope of the appeal waiver. We therefore affirm as to

those issues. We dismiss the remainder of the appeal in light of the valid appeal

waiver. See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                   13-50468